DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Sutch on February 17, 2021.
The application has been amended as follows: 
“26” in [0027], line 5, has been changed to “52”.
“2” in [0028], line 1, has been changed to “3”.
“110” in [0041], line 1, has been changed to “100”.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference number “1106” in Fig. 3 has been changed to “110”.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not disclose a system for controlling the operation of ground-engaging components of an agricultural implement as detailed in claim 1 comprising a rotating ground-engaging component configured to rotate relative to soil within a field as the agricultural implement is moved across the field; a rotational speed sensor configured to capture data indicative of a rotational speed of the rotating ground-engaging component; and a controller communicatively coupled to the rotational speed sensor, the controller configured to: monitor a first-order derivative of the rotational speed of the rotating ground-engaging component based on data received from the rotational speed sensor; determine when a frequency of the monitored first-order derivative falls outside of a predetermined frequency range; and initiate an adjustment of an operating parameter of the rotating ground- engaging component to return the frequency of the first-order derivative to within the predetermined frequency range.
Regarding independent claim 11, the prior art does not disclose a method for controlling the operation of rotating ground-engaging components of an agricultural implement as detailed in claim 11, the agricultural implement including a rotating ground-engaging component configured to rotate relative to soil within a field as the agricultural implement is moved across the field, the method comprising monitoring, with one or more computing devices, a first-order derivative of a rotational speed of the rotating ground-engaging component; determining, with the one or more computing devices, when a frequency of the monitored first-order derivative falls outside of a predetermined frequency range; and initiating, with the one or more computing devices, an adjustment of a rotating ground-engaging component operating parameter to return the frequency of the first- order derivative to within the predetermined frequency range.
Connell (U.S. 9,485,900) discloses a similar implement plug detection system and method, but does not disclose the use of rotational speed derivatives or frequencies thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rylander (U.S. 2012/0291680) blockage clearing system detecting implement rotation.
Stoller (U.S. 2018/0206393) soil criteria detection using rotation sensor.
Maro (U.S. 10,091,926) downforce adjustment compensating for implement acceleration.
DeGarmo (U.S. 2019/0239413) plug detection system using rotational speed sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671